In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00125-CR



            ANGELA RODGERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24835




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Angela Rodgers has filed a notice of appeal from her conviction. We have now received

the certification of Rodger’s right of appeal as required by Rule 25.2 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 25.2. That certification states that Rodgers waived her

right of appeal.

       Unless a certification showing that a defendant has the right of appeal is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d). Because the trial court’s certification

affirmatively shows Rodgers has waived her right of appeal and because the record before us

does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.


                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       August 22, 2013
Date Decided:         August 23, 2013

Do Not Publish




                                                2